NOS. 12-22-00262-CR
                                           12-22-00263-CR
                                           12-22-00264-CR


                              IN THE COURT OF APPEALS

                 TWELFTH COURT OF APPEALS DISTRICT

                                           TYLER, TEXAS

TRACY RAY GIBSON,                                        §       APPEALS FROM THE 145TH
APPELLANT

V.                                                       §       JUDICIAL DISTRICT COURT

THE STATE OF TEXAS,
APPELLEE                                                 §       NACOGDOCHES COUNTY, TEXAS

                                       MEMORANDUM OPINION
                                           PER CURIAM
        These appeals are being dismissed for want of jurisdiction. In 2016, the court of criminal
appeals granted habeas relief to Tracy Ray Gibson because he pleaded guilty without a full
understanding of the applicable facts and law. See Ex parte Gibson, WR-68,962-01, 2016 WL
8715906 (Tex. Crim. App. Jan. 13, 2016) (per curiam) (not designated for publication). The
court remanded to the trial court so that Appellant could answer to the charges as alleged in the
indictment.      See id.     Sentence was subsequently imposed in trial court cause numbers
F149622007, F149632007, and F149642007 on April 5, 2016. Appellant did not timely appeal.
See Gibson v. State, No. 12-16-00267-CR, 12-16-00268-CR, 12-16-00269-CR, 2016 WL
5930157 (Tex. App.—Tyler Oct. 12, 2016, pet. ref’d) (per curiam) (mem. op., not designated for
publication).
        On September 21, 2022, Appellant filed a pro se notice of appeal regarding the three trial
court cause numbers. 1        On October 12, this Court notified Appellant that the information

        1
          This is not Appellant’s first attempt at perfecting an untimely appeal from the three 2016 judgments. See
Gibson v. State, Nos. 12-21-00105-CR, 12-21-00106-CR, 12-21-00107-CR, 2021 WL 3265551 (Tex. App.—Tyler
received failed to show the jurisdiction of the Court, i.e., there is no notice of appeal filed within
the time allowed by the rules of appellate procedure and no timely motion for an extension of
time to file same. We informed Appellant that the appeal would be dismissed unless the
information was amended on or before October 24 to show this Court’s jurisdiction.                                On
November 3, Appellant filed a response, which fails to demonstrate the jurisdiction of this Court.
         Under the rules of appellate procedure, a notice of appeal must be filed within thirty days
after the sentence is imposed or suspended in open court, or after the day the trial court enters an
appealable order, or within ninety days after the sentence is imposed or suspended in open court
if the defendant timely files a motion for new trial.                  See TEX. R. APP. P. 26.2(a).             Rule
26.3 provides that a motion to extend the time for filing a notice of appeal must be filed within
fifteen days after the deadline for filing the notice of appeal. TEX. R. APP. P. 26.3. Here,
Appellant filed his notice of appeal on September 21, 2022, long after the time for filing a notice
of appeal under Rule 26.2(a) or for seeking a motion to extend under Rule 26.3 with respect to
the 2016 judgments. Nor does Appellant direct this Court to any appealable order over which we
may exercise jurisdiction.
         “[I]n Texas, appeals by either the State or the defendant in a criminal case are permitted
only when they are specifically authorized by statute.” State ex rel. Lykos v. Fine, 330 S.W.3d
904, 915 (Tex. Crim. App. 2011). This Court is not authorized to extend the time for perfecting
an appeal except as provided by the Texas Rules of Appellate Procedure. See TEX. R. APP. P.
26.2, 26.3; see also Slaton v. State, 981 S.W.2d 208, 210 (Tex. Crim. App. 1998); Olivo v. State,
918 S.W.2d 519, 522 (Tex. Crim. App. 1996). Accordingly, we dismiss Appellant’s appeals for
want of jurisdiction. See TEX. R. APP. P. 43.2(f).
Opinion delivered November 17, 2022.
Panel consisted of Worthen, C.J., Hoyle, J., and Neeley, J.

                                             (DO NOT PUBLISH)

July 30, 2021, no pet.) (per curiam) (mem. op., not designated for publication); see also Gibson v. State, Nos. 12-17-
00146-CR, 12-17-00147-CR, 12-17-00148-CR, 2017 WL 2822516 (Tex. App.—Tyler June 30, 2017, no pet.) (per
curiam) (mem. op., not designated for publication). Appellant’s repeated filing of such frivolous proceedings wastes
scarce judicial and fiscal resources. See Ex parte Jones, 97 S.W.3d 586, 588 (Tex. Crim. App. 2003); see also In re
Lucas, No. 09–14–00106–CR, 2014 WL 1285396 (Tex. App.–Beaumont Mar. 26, 2014, orig. proceeding) (mem.
op., not designated for publication). Further filings of this nature could be considered an abuse of the judicial
process for which Appellant could be sanctioned. See In re Schmotzer, No. 10–15–00433–CR, 2015 WL 9462178,
at *1 (Tex. App.–Waco Dec. 23, 2015, orig. proceeding) (mem. op., not designated for publication); see also In re
Altschul, 146 S.W.3d 754, 755 (Tex. App.–Beaumont 2004, orig. proceeding) (ordering relator to pay filing fee and
costs incurred by the State and directing appellate court clerk to forward cost bill to the Texas Department of
Criminal Justice with directions to withdraw the amount of costs from relator’s inmate trust account).


                                                          2
                                  COURT OF APPEALS

      TWELFTH COURT OF APPEALS DISTRICT OF TEXAS

                                          JUDGMENT

                                       NOVEMBER 17, 2022


                                        NO. 12-22-00262-CR


                                      TRACY RAY GIBSON,
                                           Appellant
                                              V.
                                     THE STATE OF TEXAS,
                                           Appellee


                               Appeal from the 145th District Court
                    of Nacogdoches County, Texas (Tr.Ct.No. F149622007)

                   THIS CAUSE came on to be heard on the appellate record, and the same
being considered, it is the opinion of this Court that the appeal should be dismissed for want of
jurisdiction.
                   It is therefore ORDERED, ADJUDGED and DECREED by this Court that
this appeal be, and the same is, hereby dismissed for want of jurisdiction; and that this decision
be certified to the court below for observance.
                   By per curiam opinion.
                   Panel consisted of Worthen, C.J., Hoyle, J. and Neeley, J.
                                  COURT OF APPEALS

      TWELFTH COURT OF APPEALS DISTRICT OF TEXAS

                                          JUDGMENT

                                       NOVEMBER 17, 2022


                                        NO. 12-22-00263-CR


                                      TRACY RAY GIBSON,
                                           Appellant
                                              V.
                                     THE STATE OF TEXAS,
                                           Appellee


                               Appeal from the 145th District Court
                    of Nacogdoches County, Texas (Tr.Ct.No. F149632007)

                   THIS CAUSE came on to be heard on the appellate record, and the same
being considered, it is the opinion of this Court that the appeal should be dismissed for want of
jurisdiction.
                   It is therefore ORDERED, ADJUDGED and DECREED by this Court that
this appeal be, and the same is, hereby dismissed for want of jurisdiction; and that this decision
be certified to the court below for observance.
                   By per curiam opinion.
                   Panel consisted of Worthen, C.J., Hoyle, J. and Neeley, J.
                                  COURT OF APPEALS

      TWELFTH COURT OF APPEALS DISTRICT OF TEXAS

                                          JUDGMENT

                                       NOVEMBER 17, 2022


                                        NO. 12-22-00264-CR


                                      TRACY RAY GIBSON,
                                           Appellant
                                              V.
                                     THE STATE OF TEXAS,
                                           Appellee


                               Appeal from the 145th District Court
                    of Nacogdoches County, Texas (Tr.Ct.No. F149642007)

                   THIS CAUSE came on to be heard on the appellate record, and the same
being considered, it is the opinion of this Court that the appeal should be dismissed for want of
jurisdiction.
                   It is therefore ORDERED, ADJUDGED and DECREED by this Court that
this appeal be, and the same is, hereby dismissed for want of jurisdiction; and that this decision
be certified to the court below for observance.
                   By per curiam opinion.
                   Panel consisted of Worthen, C.J., Hoyle, J. and Neeley, J.